OPINION OF THE COURT
Memorandum.
Order affirmed.
On the record here, we cannot say that the Parks and Recreation Commission acted arbitrarily or capriciously or otherwise contrary to law in deciding that the problems it faced as a consequence of budgetary constraints and the statutory imposition of newly mandated training requirements for its police force (Executive Law, art 35) could best be met by limiting its park policemen to those engaged on a permanent basis, by abolishing the position of seasonal park policeman and by creating a new lower grade position of parks and recreation assistant with differing duties. Specifically, petitioners did not carry their burden of proving their assertion that, in doing so, the respondents were engaged in a bad faith effort to circumvent the Civil Service Law (cf. Matter of Wipfler v Klebes, 284 NY 248, 255).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
*789Order affirmed, with costs, in a memorandum.